Exhibit 10.2

Letter Agreement

This Letter Agreement (“Agreement”) effective as of November 4, 2009 (the
“Effective Date”) is by and between Aruba Networks, Inc. (a Delaware
Corporation) and its Affiliates, (collectively “Aruba”), and Motorola, Inc. (a
Delaware corporation) together with its Affiliates, including, without
limitation, Symbol Technologies, Inc., Wireless Valley Communications, Inc., and
AirDefense, Inc. (collectively “Motorola”) (as used herein, Motorola and Aruba
are each a “Party” and collectively the “Parties”).

Defined terms, including, without limitation, “Affiliate”, “Assert”, “Separation
Event”, “Separated Business”, “Term”, and “Party”, as used in this Agreement are
the same as they are defined in the Patent Cross License and Settlement
Agreement (“Settlement Agreement”) executed between the Parties concurrently
with this Agreement.

In consideration of the promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

1. In the event a first Party (“Asserting Party”) has during the Term a patent
infringement claim against any product, service, software or system (or against
any activity in connection therewith) that would have been within the scope of
the licenses, covenants, releases, immunities or other rights granted under the
Settlement Agreement but for the application of Section 3.4(c) of the Settlement
Agreement (either alone or in combination with other items), then the Asserting
Party shall Proceed in the First Instance (as hereinafter defined) against the
applicable Adverse Party (as hereinafter defined) rather than against the other
Party to this Agreement (“Non-Asserting Party”).

To “Proceed in the First Instance” means to Assert any such action or claim
against such Adverse Party rather than against the Non-Asserting Party and to
prosecute such action or claim through the entry of a final non-appealable
judgment by a court of competent jurisdiction prior to any Assertion of such
action or claim against the Non-Asserting Party.

“Adverse Party” means any of the parties with whom a Party to this Agreement is
adverse in a currently pending patent infringement action or proceeding before a
court of competent jurisdiction (as identified in writing by one Party to the
other Party on the Effective Date).

2. In the event the Asserting Party obtains a final and non-appealable judgment
of infringement against an Adverse Party with respect to any claim subject to
Section 1, or enters into a complete and final settlement with such Adverse
Party, then the Non-Asserting Party shall have, and be deemed to have, all the
rights that would have been within the scope of the licenses, covenants,
releases, immunities or other rights granted under the Agreement but for the
application of Section 3.4(c) of the Settlement Agreement with respect to the
sale or other disposal to, or the use by, such Adverse Party, provided that this
Section 2 shall not be applicable (and the Dispute Resolution process described
under Section 3 shall not be initiated) in the event the Asserting Party gives
the Non-Asserting Party written notice that there is a continuing dispute
between the Asserting Party and the Adverse Party within thirty (30) days after
any such judgment of infringement.

3. Subject to Sections 1 and 2, in the event the Asserting Party ultimately
Asserts such a patent infringement claim against the Non-Asserting Party based
on a sale or other disposal to, or the use by, an Adverse Party of any client
software of the Non-Asserting Party that would have been within the scope of the
licenses, covenants, releases, immunities or other rights granted under the
Settlement Agreement but for the application of Section 3.4(c) of the Settlement
Agreement, such Assertion will be resolved through the Dispute Resolution
process set forth in Section 11 of the Settlement Agreement, except that for
such a dispute, instead of either Party being entitled to bring an action in the
civil courts for the state of Delaware as provided in section 11.3 of the
Settlement Agreement, the Parties shall submit the matter to final and binding
arbitration according to the arbitration procedure set forth below.

4. Any such Assertion subject to Section 3 shall be finally settled by
arbitration in Wilmington, Delaware, or another mutually agreed to location,
using the English language in accordance with the Arbitration Rules and
Procedures of JAMS/Endispute (“JAMS”) then in effect, by an arbitrator who will
be chosen from the appropriate list of JAMS arbitrators. The arbitrator shall
have at least fifteen (15) years of active patent litigation experience. If the
Parties cannot agree upon the identity of an arbitrator within fifteen (15) days
following the initiation of the arbitrator selection process, then an arbitrator
shall be selected on an expedited basis in accordance with the Arbitration Rules
and Procedures of JAMS. The remedies that may be awarded by the arbitrator shall
be limited to those that could be imposed by a court of competent jurisdiction
in law or equity. The arbitrator shall have the authority to allocate between
the Parties the costs of arbitration (including, without limitation, service
fees, arbitrator fees and all other fees related to the arbitration) in such
equitable manner as the arbitrator may determine. The arbitrator shall render a
written decision within thirty (30) days of the conclusion of the arbitration
proceedings. The written decision shall discuss the specific findings of fact
and conclusions of law and remedies imposed by the arbitrator. Judgment upon the
award so rendered may be entered in a court having jurisdiction or application
may be made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be.

5. The Asserting Party will indemnify and hold harmless the Non-Asserting Party,
its successors and assigns (collectively, the “Indemnified Parties”) against,
and reimburse any Indemnified Party for, any and all amounts awarded in any such
arbitration, or awarded in any litigation brought by the Asserting Party in
violation of this Agreement, along with the reasonable attorneys’ fees and
reasonable associated costs and expenses incurred by such Indemnified Party in
defending against such Assertion, along with all damages to the Non-Asserting
Party that are determined by any such arbitrator to have resulted from any
injunction imposed by such arbitrator against the sale or disposal by the
Non-Asserting Party to the Adverse Party. Notwithstanding anything to the
contrary in this Agreement, the Asserting Party shall not be liable for any
indemnification, and the Non-Asserting Party shall not be entitled to any
indemnification, in the event the Non-Asserting Party is brought into any
litigation or other proceedings by action of an Adverse Party or any other third
party, or by action of its own (such as by indemnifying or holding the Adverse
Party harmless from such claims), rather than by action of the Asserting Party.
In the event the Asserting Party obtains a final judgment enforceable jointly
and severally against the Adverse Party and the Non-Asserting Party in such
litigation, the Asserting Party agrees to attempt to collect on any such
judgment first from such Adverse Party.

6. This Agreement terminates automatically and immediately upon the termination
of the Settlement Agreement.

7. With respect to matters of contract construction, enforcement and
interpretation, the substantive law of the state of Delaware, United States of
America shall apply to this Agreement, without regard to its conflicts of laws
principles. This Agreement shall not be binding upon the Parties until it has
been signed below by or on behalf of each Party. No amendment or modification of
this Agreement shall be valid or binding upon the Parties unless made in writing
and signed by each Party. The Parties agree that this Agreement is not
superseded by the Settlement Agreement. This Agreement shall be binding upon and
inure to the benefit of the Parties’ successors and assigns. Promptly after a
Separation Event, the Separated Business will execute in writing an agreement to
be bound by all the obligations of Motorola under this Agreement with respect to
such rights and obligations assigned to such Separated Business in such
Separation Event, and a copy of such agreement will be provided to Aruba. If any
term, clause or provision of this Agreement is found by competent authority to
be invalid, illegal or unenforceable in any respect for any reason, the Parties
shall negotiate in good faith a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties and the
remainder of this Agreement shall continue in effect. This Agreement may be
executed in two or more counterparts, each of which is deemed an original, but
all of which together constitute one and the same instrument. A facsimile or
copy of a signature is valid as an original.

1

IN WITNESS WHEREOF, Motorola, Inc. and Aruba Networks, Inc., for themselves and
each of their Affiliates, have caused this Agreement to be executed by their
duly authorized representatives as of the Effective Date:

     
Agreed to:
  Agreed to:
MOTOROLA, INC.
  ARUBA NETWORKS, INC.
By:  /s/ Robert Sanders
Name: Robert Sanders
Title: Corporate Vice President
Date: November 4, 2009
  By:  /s/ Steffan Tomlinson
Name: Steffan Tomlinson
Title: CFO
Date: November 4, 2009

MOTOROLA, INC.
By:  /s/ Jonathan P. Meyer
Name: Jonathan P. Meyer
Title: Senior Vice President
Date: November 4, 2009

2